                 Case 2:21-cr-00054-RAJ Document 36 Filed 09/16/21 Page 1 of 2




1
                                                               The Honorable Richard A. Jones
2

3

4

5                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF WASHINGTON
6                                      AT SEATTLE
7
     UNITED STATES OF AMERICA,                          No. CR21-054 RAJ
8
                    Plaintiff,
9
                                                        ORDER GRANTING AGREED
            v.
10
                                                        MOTION TO CONTINUE TRIAL
                                                        DATE AND PRETRIAL MOTIONS
11
     JOSE FRANCISCO ARMENTA                             DEADLINE
     ESCALANTE and GUMARO MANUEL
12   GONZALEZ FELIX,

13                  Defendants.

14

15          THIS MATTER having come before the Court on an agreed motion for a

16
     continuance of the trial and the pretrial motions due date, and the Court having
     considered the facts set forth in the motion and the records and files herein, the Court
17
     FINDS as follows:
18
            1.      That the ends of justice will be served by ordering a continuance in this
19
     case, that a continuance is necessary to ensure adequate time for effective case
20   preparation and that these factors outweigh the best interests of the public and
21   defendants in a speedy trial.
22          2.      A failure to grant the continuance would deny defense counsel the

23   reasonable time necessary for effective preparation, taking into account the exercise of
     due diligence, within the meaning of 18 U.S.C. § 3161(h)(7)(B)(iv). In addition, the
24
     failure to grant a continuance in the proceeding would likely result in a miscarriage of
25
     justice, within the meaning of 18 U.S.C. § 3161(h)(7)(B)(i).
      ORDER GRANTING AGREED MOTION TO                          BLACK & ASKEROV, PLLC
      CONTINUE TRIAL DATE AND PRETRIAL                      705 Second Avenue, Suite 1111
      MOTIONS DEADLINE (Jose Francisco Armenta                    Seattle, WA 98104
      Escalante and Gumaro Manuel Gonzalez Felix           206.623.1604 | Fax: 206.658.2401
      No. CR21-054 RAJ) - 1
                 Case 2:21-cr-00054-RAJ Document 36 Filed 09/16/21 Page 2 of 2




            3.      The ends of justice will be served by ordering a continuance in this case,
1
     as a continuance is necessary to ensure adequate time for the defense to review
2
     discovery and effectively prepare for trial. All of these factors outweigh the best
3
     interests of the public and defendant in a more speedy trial, within the meaning of 18
4
     U.S.C. § 3161(h)(7).
5           IT IS THEREFORE ORDERED that the Motion (Dkt. # 33) is GRANTED. The
6    trial date is continued to March 21, 2022. All pretrial motions, including motions in
7    limine, shall be filed no later than February 3, 2022.

8
            IT IS FURTHER ORDERED that the resulting period of delay from the date of
     this Order to the new trial date of March 21, 2022, is hereby excluded for speedy trial
9
     purposes under 18 U.S.C. § 3161(h)(7)(A) and (h)(7)(B)(iv).
10

11
            DATED this 16th day of September, 2021.
12

13

14                                                     A
15                                                     The Honorable Richard A. Jones
                                                       United States District Judge
16

17

18

19

20

21

22

23

24

25

      ORDER GRANTING AGREED MOTION TO                         BLACK & ASKEROV, PLLC
      CONTINUE TRIAL DATE AND PRETRIAL                     705 Second Avenue, Suite 1111
      MOTIONS DEADLINE (Jose Francisco Armenta                   Seattle, WA 98104
      Escalante and Gumaro Manuel Gonzalez Felix          206.623.1604 | Fax: 206.658.2401
      No. CR21-054 RAJ) - 2
